NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 15 2010

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ERICA WHITE,                                     No. 09-72269

             Petitioner,                         BOP No. 05025-707

  v.
                                                 MEMORANDUM *
UNITED STATES PAROLE
COMMISSION,

             Respondent.


                     On Petition for Review of an Order of the
                                 Bureau of Prisons

                            Submitted March 4, 2010**
                               Pasadena, California

Before: RYMER, WARDLAW and N.R. SMITH, Circuit Judges.

       Erica White challenges a sentence imposed by the United States Parole

Commission (“USPC”) that she serve a two year term of supervised release, as a

result of her conviction in Japan for illegally importing marijuana into the country.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm. Because the parties are familiar with the factual and procedural history

of this case, we need not recount it here.

       The panel first reviews a sentencing order for “significant procedural error,”

then it reviews “the substantive reasonableness of the sentence.” United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). “It would be procedural error

for [the USPC] to fail to calculate—or to calculate incorrectly—the Guidelines

range; . . . to fail to consider the § 3553(a) factors; . . . or to fail adequately to

explain the sentence selected . . . .” Id. The panel looks at the “totality of the

circumstances” to determine whether a sentence is substantively unreasonable. Id.

The standard of review for substantive reasonableness is abuse of discretion. Id.

       The USPC did not commit significant procedural error. The USPC properly

determined the guideline range for White’s term of supervised release to be two to

three years. See U.S. Sentencing Guidelines Manual § 5D1.2(a). Further, the

USPC sufficiently explained the basis for the sentence through its consideration of

the applicable supervised release sentencing guideline range, the factors listed in

18 U.S.C. § 3553(a), and the Post Sentence Report.

       Reviewing the totality of the circumstances, the USPC did not abuse its

discretion by sentencing White to a two year term of supervised release. The

sentence imposed was within the proper guideline range. Although we do not

presume that a sentence which falls within the guideline range is reasonable, we
note “that a Guidelines sentence will usually be reasonable.” Carty, 520 F.3d at

994 (internal quotation marks and citations omitted). The USPC noted its

understanding that the guidelines were advisory. In making its determination, the

USPC expressly stated that it considered the guidelines, the § 3553(a) factors, and

the Post Sentence Report (which explicitly considered those factors). In particular,

the USPC explained that, by imposing this term of supervised release, it sought to

(1) assist White in obtaining an approved release plan (given her personal

circumstances), and (2) help her address her medical needs.

      Therefore, the sentence imposed by the USPC is AFFIRMED.